        Case 1:11-cr-01032-PAE Document 2546 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                    11-CR-1032-79 (PAE)
                        -v-
                                                                            ORDER
 JUAN MARTINEZ,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On November 20, 2020, defendant Juan Martinez filed a pro se motion for compassionate

release. Dkt. 2540. On November 23, 2020, the Court reappointed Mr. Martinez’s trial counsel,

Allan Paul Haber, Esq. and Jacob Mitchell, Esq., for the limited purpose of writing a

memorandum of law in support of Mr. Martinez’s motion for compassionate release and set a

briefing schedule. Dkt. 2542. On November 30, 2020, Mr. Haber informed the Court that he

had retired from practice and that Mr. Mitchell was not on the CJA panel. Dkt. 2544.

       The Court is in the process of appointing alternate CJA counsel for Mr. Martinez. Once

the Court has done so, it will set a new briefing schedule.




       SO ORDERED.

                                                              PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: December 10, 2020
       New York, New York




                                                 1
